t c memo united_states tax_court lisa b williams petitioner v commissioner of internal revenue respondent docket no filed date james r walker for petitioner sara j barkley for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and penalties for the taxable years and as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number the controversy between the parties presents the following issues for our consideration whether the amounts of dollar_figure dollar_figure and dollar_figure received from her employer for and respectively were gifts or income that petitioner failed to report whether the period for assessment had expired with respect to petitioner’s and tax years at the time of the mailing of the notice_of_deficiency whether dollar_figure received by petitioner’s husband was wages or an early distribution from a qualified_pension plan and whether petitioner is liable for an accuracy-related_penalty for or under sec_6662 findings_of_fact petitioner lisa b williams’ resided in littleton colorado at the time her petition was filed after receiving training at the university of wisconsin health sciences center and during all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties’ stipulation of facts is incorporated by this reference at the time of filing the petition petitioner’s surname was williams at the time of trial petitioner’s surname was bruehahn petitioner began her career as a staff radiation therapist with deland and noell a corporate entity with its place of business in lafayette louisiana the corporation which provided treatment to cancer patients was owned and operated by thomas noell and maitland deland two doctors who were also husband and wife petitioner wa sec_21 when she began working on the staff of the corporation and in she was promoted to a position as chief therapist during petitioner was promoted to the position of corporate chief therapist as the corporate chief therapist petitioner supervised all of the corporation’s radiation therapists during through the corporation was ina period of expansion and opening cancer treatment centers in multiple geographical locations petitioner was instrumental in the successful expansion and operation of the radiation therapy aspect of the corporate business corporate management was grooming petitioner to become part of administration and management rather than limiting her focus to clinical operations during her employment with the corporation a personal friendship developed between petitioner and dr maitland deland who was the president and a shareholder of the corporation dr deland and petitioner spent time together during and after work and their relationship developed into a close and personal one - their families including the children were also involved in the personal relationship during the years in issue marvin k sullivan was the corporation’s chief operating officer and procedures were in place for evaluating employee compensation each department head would evaluate the employees under him and send his evaluations of them along with salary and bonus recommendations to mr sullivan he would then meet with drs deland and noell to discuss salary and bonus adjustments for the corporation’s employees mr sullivan personally supervised petitioner and evaluated her performance in the same manner as other employees of the corporation mr sullivan considered petitioner to be one of the finest clinical therapists in the country mr sullivan evaluated petitioner’s performance for and and he recommended the amounts of her bonuses for those years which were approved by drs deland and noell petitioner received the following annual salary and bonuses for through year salary bonus total dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure with respect to and petitioner received forms w-2 wage and tax statement from the corporation that reflected her base salary the forms w-2 however did not include the amount of the bonus that she had received during the taxable_year petitioner did not receive a separate form_w-2 or form_1099 from the corporation with respect to the bonus amounts she received during or the corporation did not withhold income or employment_taxes from petitioner’s bonus checks the corporation deducted petitioner’s bonus checks as salary expense petitioner received each year’s bonus in the form of a single check and she negotiated it by endorsement and depositing into her bank account two of the three checks contained the explanation on its face that it was being paid as a bonus in the process of employee evaluation each employee discussed the salary adjustments and or bonuses with an immediate supervisor and the bonus checks were provided in a sealed envelope the contents of which was usually known only by dr deland petitioner was not aware of the amount of any other employee’s bonus for the years in question petitioner was married to jeffrey w williams and they filed joint federal_income_tax returns for their and tax years the joint federal_income_tax return filed by petitioner and her husband for was prepared by a commercial return preparer for and however petitioner’s husband prepared their joint federal_income_tax returns - - petitioner was aware that the bonuses were not included in the joint federal_income_tax return filed for and mr sullivan received salary and bonuses in and as follows year salary bonus total dollar_figure dollar_figure dollar_figure big_number big_number big_number in the same manner as petitioner mr sullivan was not issued forms w-2 for the bonus amounts and he did not report his bonuses on his and income_tax returns mr sullivan was criminally prosecuted with respect to his omissions of the bonuses and pleaded guilty to filing a false return for he was required to make restitution by paying income_tax on the omitted bonuses for and mr sullivan was not aware that petitioner’s bonuses were not reflected on a form_w-2 or that there was no withholding for her or bonuses during the corporation’s in-house counsel hired certified public accountants to examine or audit the corporation’s books because of discrepancies on the corporation’s federal tax returns the examination was conducted during date and as a result the corporation filed revised employment_tax returns in addition revised forms w-2 for and were prepared and issued only to two of the corporation’s employees the discrepancy discovered by the - accountants specifically concerned mr sullivan’s and petitioner’s bonus checks that had been deducted by the corporation as salary but had not been reported to the government as such on forms w-2 in addition no withholding_tax had been taken from petitioner’s and mr sullivan’s bonuses petitioner’s friendship with dr deland ended during after petitioner’s sister who also worked for the corporation was dismissed from her position petitioner did not receive a bonus during and for the year and she resigned from the employ of the corporation during the spring of the corporation sent petitioner forms w-2c statement of corrected income and tax amounts for and which reflected the bonuses additional compensation in the amounts of dollar_figure dollar_figure and dollar_figure respectively after receiving the forms w-2c petitioner did not amend her or income_tax returns to report the increased amounts reflected on the forms w-2c during date petitioner was advised that she was under criminal investigation by the internal_revenue_service ultimately there was no prosecution of petitioner in connection with her tax matters during petitioner’s husband received a dollar_figure distribution from mutual of america which was reflected on a form 1099-r distributions from pensions annuities retirement or - - profit-sharing_plans iras insurance contracts etc which is a form designated for distributions from pensions annuities retirement or profit sharing and related plans including individual_retirement_accounts withholding of dollar_figure was taken from the dollar_figure gross distribution by mutual of america opinion the factual focus of this case concerns annual lump-sum payments to petitioner in the amounts of dollar_figure dollar_figure and dollar_figure during and respectively the amounts were not reported to respondent or petitioner on forms w-2 and no withholding was effected by petitioner’s employer key to petitioner’s position is that the dollar_figure and dollar_figure payments were gifts from dr deland who during those years was a personal friend of petitioner in that regard gross_income does not include the value of property acquired by gift sec_102 a sec_102 however denies sec_102 exclusion treatment for any amount transferred by or for an employer to or for the benefit of an employee the legislative_history indicates that a gift made by an employer to an employee exclusively for personal reasons such as a birthday present if it is entirely unrelated to the employment relationship and reflects no anticipation of business benefit can still qualify for sec_102 exclusion treatment see s rept pincite - 1986_3_cb_1 clearly the amounts received by petitioner do not fall within the narrow exception intended for purely personal reasons accordingly under sec_102 petitioner would not be entitled to treat the amounts received as excludable from gross_income furthermore the record does not support a finding that dr deland based on detached and disinterested generosity and out of affection respect and admiration intended to make gifts to petitioner 363_us_278 the facts in this case reflect that the amounts paid to petitioner were in exchange for her high-quality performance as an employee the amounts were paid as bonuses after evaluation of her performance by the corporation’s chief operating officer and his recommendation of the bonus amounts the recommended amounts were approved by dr deland the person who petitioner alleges made the alleged gifts it is clear from this record that petitioner was a key_employee and that the amount she received in each of the years was earned and commensurate with the bonuses paid to other employees including mr sullivan petitioner has placed much emphasis on the fact that dr deland was a personal friend and she contends that the friendship was the source of disinterested generosity to support a gift dr deland’s approval and payment of the amounts in question however were not out of - disinterested generosity the bonuses were set by a third person and based on petitioner’s quality performance and approved by drs deland and noell the facts in this record do not support a finding that the payments to petitioner were intended as gifts see also sec_102 leschke v commissioner tcmemo_2001_ accordingly we hold that the dollar_figure dollar_figure and dollar_figure payments of bonuses constituted gross_income that petitioner failed to report next we address petitioner’s claim that the normal 3-year period for assessment had expired prior to respondent’s issuance of the notice_of_deficiency for the and tax years there is agreement that the period for assessment under sec_6501 was not extended by written consent of the parties as of date when respondent mailed the notice_of_deficiency to petitioner more than years had elapsed since the filing of petitioner’s return for and respondent however relies on sec_6501 which provides for a 6-year period for assessment if a taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return in that regard respondent bears the burden of showing the 25-percent omission we have already decided based on the preponderance_of_the_evidence that the bonuses were includable in petitioner’s gross_income for and petitioner and mr williams’s joint and income_tax returns reflect the reporting of gross_income in the amounts of dollar_figure and dollar_figure respectively there is no mention on those returns of the dollar_figure or dollar_figure payment received by petitioner from the corporation during or twenty-five percent of the income reported for and is dollar_figure and dollar_figure respectively therefore the dollar_figure and dollar_figure bonuses which were includable in and omitted from gross_income for and respectively were in excess of percent of the gross_income reported for each year within the meaning of sec_6501 accordingly we hold that the period for assessment had not expired for and on date the date respondent mailed the notice_of_deficiency to petitioner and mr williams the third issue presented for our consideration involves respondent’s determination that for petitioner and mr williams had incorrectly reported as wages a premature withdrawal of dollar_figure from a pension account that was subject_to the percent penalty under sec_72 respondent determined that the dollar_figure should be removed from income in the wage category and included in income in the pension category those adjustments cancel each other out and do not result in an increase in the gross_income of petitioner and mr williams changing the category of the dollar_figure however resulted in a dollar_figure 10-percent - penalty increase in tax for the tax_year petitioner offered no evidence on this adjustment and makes no argument that would show that respondent’s determination is in error accordingly we hold that petitioner is liable for the dollar_figure increase in tax and that respondent’s reclassification of the dollar_figure from wage to pension income is sustained finally we consider whether petitioner is liable for an accuracy-related_penalty for failing to report the bonuses received during or respondent determined that sec_6662 applies and that petitioner is liable for a percent accuracy-related_penalty on the portion of the underpayment represented by the failure of petitioner to report her bonuses for or a taxpayer is negligent when he or she fails ‘to do what a reasonable and ordinarily prudent person would do under the ay circumstances ’ 91_f3d_670 4th cir quoting 33_f3d_426 4th cir affg in part vacating and remanding in part on another ground t c memo affg tcmemo_1995_46 as pertinent here negligence includes the failure to make a reasonable attempt to comply with the provisions of the as a result of the inclusion of the bonuses in income some purely mathematical adjustments resulted due to an increase in petitioner’s adjusted_gross_income which in turn caused a reduction in allowable itemized_deductions - - internal_revenue_code see sec_6662 sec_1_6662-3 income_tax regs a taxpayer may avoid the application of the accuracy-related_penalty by proving that he or she acted with reasonable_cause and in good_faith see sec_6664 whether a taxpayer acted with reasonable_cause and in good_faith is measured by examining the relevant facts and circumstances and most importantly the extent to which he or she attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_ sec_1_6664-4 income_tax regs although there were numerous employees in the corporation only petitioner and mr sullivan the chief operating officer did not have their bonuses reported on a form_w-2 deductions were claimed with respect to all of the bonuses paid_by the corporation including those paid to petitioner and mr sullivan petitioner has emphasized that she was a close personal friend of dr deland who made the ultimate decisions regarding bonuses and petitioner has argued that the dollar_figure and dollar_figure payments were gifts from dr deland for the tax_year petitioner and mr williams’s joint_return was professionally prepared petitioner contends that she did not pay much attention to her form_w-2 for and simply provided the documents received from various employers and payers to the return preparer for and however mr williams prepared the joint_return and petitioner admits that she was more careful with respect to the reporting documents including the forms w-2 she noticed that the dollar_figure amounts had not been included in the forms w-2 petitioner testified that she had asked mr sullivan about the absence of the bonus amounts from the forms w-2 and she contends that he said that her forms w-2 were correct mr sullivan however denies any such conversation he remembers a conversation about loans that had been made for the purpose of paying mr williams’s college tuition and whether forgiveness of those loans was a taxable_event for petitioner and mr williams on that point petitioner contends that the loans were not forgiven but that she and mr williams had repaid them in full accordingly the record is clouded as to any conversations between mr sullivan and petitioner on the subject petitioner was aware of the dollar_figure and the two dollar_figure bonus payments received from her employer during and she had discussions with mr sullivan who as her immediate supervisor rated her performance and recommended the bonus amounts to drs deland and noell we note that petitioner’s base salary in and was in a range of approximately dollar_figure to dollar_figure considering the fact that her bonuses were nearly one-half or more than one-half of her annual salary it is highly unlikely that she could have been -- - unaware or ignorant of the fact that the bonus amounts were not included in the amounts reflected in the forms w-2 petitioner with respect to claims reliance ona commercial return preparer petitioner also claims that during and she inguired of mr sullivan as to why her bonuses were not included on her forms w-2 for those years she contends that mr sullivan advised her that the form s w-2 was correct in that regard petitioner may not avoid her duty to report accurately by placing the responsibility on an agent see 469_us_241 more to the point here petitioner did not provide the preparer with information about the payments from the corporation for the year and the preparer did not provide petitioner with legal or tax_advice with respect to the and tax years however petitioner admitted that she was aware that the amounts were not included on the forms w-2 irrespective of any advice that she may have received from mr sullivan she was not entitled to rely on him with respect to her income_tax obligations id under those circumstances petitioner’s claim of reliance upon the preparer or mr sullivan was not reasonable and petitioner is liable for the 20-percent penalty under sec_6662 with respect to any underpayment that may result from the failure to report the dollar_figure dollar_figure and dollar_figure bonuses received during and respectively 802_f2d_365 9th cir affg in part and revg in part on another ground tcmemo_1984_264 66_tc_272 to reflect the foregoing decision will be entered under rule
